Filed:    March 28, 2013

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1410
                (5-CA-36213; 5-CA-36214; 5-CA-36216;
                       5-CA-36306; 5-CA-36225)


NATIONAL LABOR RELATIONS BOARD,

                Petitioner,

           v.

ENGINEERING CONTRACTORS, INC.; ECI OF WASHINGTON, LLC, alter
egos,

                Respondents,

ASBESTOS WORKERS LOCAL 24 APPRENTICESHIP FUND; ASBESTOS
WORKERS LOCAL 24 PENSION FUND; ASBESTOS WORKERS LOCAL 24
MEDICAL FUND,

                Intervenors.



                               O R D E R


           The Court amends its opinion filed March 28, 2013, as

follows:

           On the cover sheet, agency information section, “On

Petition for Review of an Order of the Federal Labor Relations

Authority” is corrected to read “On Application for Enforcement

of an Order of the National Labor Relations Board”

                                       For the Court – By Direction

                                           /s/ Patricia S. Connor
                                                     Clerk
                               UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1410


NATIONAL LABOR RELATIONS BOARD,

                Petitioner,

          v.

ENGINEERING CONTRACTORS, INC.; ECI OF WASHINGTON, LLC, alter
egos,

                Respondents,

ASBESTOS WORKERS LOCAL 24 APPRENTICESHIP FUND; ASBESTOS
WORKERS LOCAL 24 PENSION FUND; ASBESTOS WORKERS LOCAL 24
MEDICAL FUND,

                Intervenors.



On Application for Enforcement of an Order of the National Labor
Relations Board. (NLRB-1 5-CA-36213; 5-CA-36214; 5-CA-36216; 5-
CA-36306; 5-CA-36225)


Submitted:   March 26, 2013                  Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Petition granted by unpublished per curiam opinion.



Robert J. Englehart, Supervisory Attorney, Lafe E. Solomon,
Acting General Counsel, Celeste J. Mattina, Deputy General
Counsel, John H. Ferguson, Associate General Counsel, Linda
Dreeben, Deputy Associate General Counsel, Gregoire Sauter,
NATIONAL    LABOR   RELATIONS  BOARD,  Washington,  D.C.,   for
Petitioner.     Kenneth C. Gauvey, OFFIT KURMAN, P.A., Owings
Mills, Maryland, for Respondent. John R. Mooney, Andrew K. Lin,
MOONEY, GREEN, SAINDON, MURPHY & WELCH, P.C., Washington, D.C.,
for Intervenors.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              The    National      Labor       Relations    Board       (“Board”)         seeks

enforcement of a Board order against Engineering Contractors,

Inc.    (“Respondent”).             The    Administrative        Law     Judge       (“ALJ”)

concluded that Respondent violated § 8(a)(1), (3), and (5) of

the    National       Labor       Relations      Act     (“the    Act”),       29     U.S.C.

§ 158(a)(1),        (3),    (5)    (2006),      and    ordered    remedial       measures.

The Board adopted the ALJ’s recommended order in full.

              Respondent          opposes        the     Board’s         petition           for

enforcement, contending that the remedies ordered by the ALJ

were overreaching and impermissibly punitive.                       We conclude that

we     lack    jurisdiction         to    consider       Respondent’s          contentions

because       Respondent      failed      to     raise     its   objections          to    the

remedies ordered in the proceedings before the Board.                                See 29

U.S.C. § 160(e) (2006) (“No objection that has not been urged

before the Board . . . shall be considered by the court, unless

the failure or neglect to urge such objection shall be excused

because       of    extraordinary         circumstances.”);         Woelke       &    Romero

Framing, Inc. v. N.L.R.B., 456 U.S. 645, 665 (1982) (barring

from     judicial       review       issues       not      raised       before       Board);

N.L.R.B. v.        Daniel   Constr.       Co.,    731    F.2d    191,    198     (4th      Cir.

1984) (same).
          Accordingly, we grant the Board’s motion to submit the

case on briefs and the petition for enforcement.                We dispense

with oral argument because the facts and legal conclusions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                         PETITION GRANTED




                                     4